Opinion issued August 9, 2022




                                      In The

                                Court of Appeals
                                     For The

                          First District of Texas
                               ————————————
                                NO. 01-22-00539-CR
                               ———————————
                 IN RE MARCOS ANTONIO SALAS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Marcos Antonio Salas, incarcerated and proceeding pro se, has filed

a petition for writ of mandamus, seeking an order to compel the trial court to rule

on a writ of habeas corpus.1

      We deny the mandamus petition. See TEX. R. APP. P. 52.8(a).



1
      The underlying case is The State of Texas v. Marcos Antonio Salas, cause number
      21-CR-2035, pending in the 56th District Court of Galveston County, Texas, the
      Honorable Lonnie Cox presiding.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.

Do not publish. See TEX. R. APP. P. 47.2(b).




                                        2